Citation Nr: 1111615	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for disability due to myocardial infarction and/or stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On October 26, 2010, the Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  


REMAND

In February 2008, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had sustained additional disabilities as a result of unauthorized surgical treatment at the San Antonio, Texas, VA medical center (VAMC).  Specifically, the Veteran stated that in October 1998, he underwent a stenting procedure and angioplasty at the San Antonio VAMC during which the second diagonal branch of the left anterior descending (LAD) coronary artery was ruptured, causing an immediate stroke. 

A review of the medical evidence of record shows that on October 30, 1998, the Veteran underwent a cardiac catheterization, the results of which showed an 80 percent stenosis in the mid-portion of the LAD artery, a 90 percent stenosis at the take off of the first diagonal branch (D1), and a 90 percent stenosis at the take off of the second diagonal branch (D2).  Upon completion of that procedure, the performing physician noted atherosclerotic coronary artery disease and indicated that the Veteran would be referred for an immediate percutaneous revascularization.

The medical evidence further reveals that after the cardiac catheterization was completed, the Veteran underwent a second procedure in which a stent was placed through the LAD artery and a percutaneous transluminal coronary angioplasty to the D1 was performed.  The report of this procedure indicates that rotablation was initially planned, but on account of the Veteran's low blood pressure a balloon stenting was performed instead.  The report notes that a fixed wire balloon was introduced through the guide and advanced into the D1.  Attempts were then made to advance the balloon into the D2, which was having jeopardized blood flow; these attempts, however, failed, and the physician was unable to cross through the D2.  Repeat cineangiographic views demonstrated loss of blood flow to that vessel.  It was noted that the Veteran experienced some chest pain with electrocardiogram changes.

The Veteran's discharge summary noted that during the Veteran's stent procedure and percutaneous transluminal coronary angioplasty to the LAD, the D2 was lost and was unable to be recrossed secondary to stent strut blocking the ostium.  Because of that, the Veteran suffered a myocardial infarction.  The Veteran was noted to have recovered well and had no symptoms of heart failure.

During his October 2010 hearing, the Veteran related that while he was still hospitalized after the October 1998 procedures, his girlfriend had been told by a VA physician that he was thought to have suffered a mild stroke.  He stated that upon discharge from the hospital, he was physically unable to return to work on account of low energy.  He further stated that in 1999, he was diagnosed as having ischemia at the VAMC in Minneapolis, Minnesota.  (A stress test performed in April 2000 showed a moderate-sized anterior wall infarct with a moderate amount of peri-infarct ischemia.)  The Veteran also complained of shortness of breath and depression, which he related to the angioplasty and myocardial infarction and stroke.  Lastly, the Veteran stated that he has been suffering from sleep apnea for several years and wondered whether that could be related to the angioplasty or infarction.  

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2002 & Supp 2010); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2010).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

The Board notes that although the agency of original jurisdiction (AOJ) obtained a VA medical opinion in September 2008 in connection with the Veteran's claim for § 1151 benefits, the VA reviewer did not comment on whether the Veteran had in fact suffered an additional disability as a result of treatment furnished by VA in October 1998.  The Veteran has proffered his belief that he now suffers from chronic fatigue and depression as a result of the 1998 angioplasty and resulting myocardial infarction; generally, however, the etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Further, although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms of a current disability, a review of the medical evidence fails to reveal a current diagnosis of depression.  As a layperson without the appropriate medical training and expertise, the Veteran is not competent to specifically diagnose a mental disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that in claiming service connection for posttraumatic stress disorder (PTSD), "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition to PTSD).  

Given the facts of this case and because a claim for compensation under 38 U.S.C.A. § 1151 involves medical questions that the Board itself is not competent to address, the Board finds that remand of the matter is necessary for the AOJ to schedule the Veteran for VA medical and psychiatric examinations in order to determine whether the Veteran indeed suffers from additional disability as a result of the October 1998 stenting procedure and angioplasty and/or resulting myocardial infarction or stroke.  See 38 U.S.C.A § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  Thus on remand, a VA physician with the appropriate expertise should examine the Veteran and determine whether he has a additional disability as a result of the of the October 1998 stenting procedure and angioplasty and/or resulting myocardial infarction or stroke.  In doing so, the physician should consider the lay assertions of the Veteran regarding his purported symptomatology and review the medical evidence of record to determine what, if any, residuals of the procedure the Veteran now suffers.  The physician should also comment on whether the Veteran suffered a stroke in addition to a myocardial infarction as a result of the October 1998 procedure.  The Veteran should also be scheduled for a VA psychiatric examination for the purpose of determining whether the Veteran suffers from depression and, if so, whether his depression is related to the myocardial infarction or a stroke.

The Board also notes that generally, all VA patient care shall be carried out only with the full and informed consent of the patient.  See 38 C.F.R. § 17.32.  Here, the Veteran has asserted that although he consented to the first October 30, 1998, procedure, he did not consent to the second procedure undertaken that day.  It is clear from the record that two separate procedures were performed on October 30, 1998.  The report of the second procedure (Report Number 85-857) indicates that prior to the cardiac catheterization, the Veteran was counseled on the risks, benefits, nature and alternatives to coronary intervention and that he had signed a written consent form.  The report then goes on to state, under the heading "Description of Procedure" that "[a]fter written consent was obtained the patient was taken to the cardiac catheterization laboratory in a fasting and mildly sedated state."  This raises a question as to whether the Veteran signed a second consent form prior to the performance of the second October 1998 procedure, as a review of the record contains what appears to be only several copies of the same consent form.  As pointed out by the VA reviewer who rendered the September 2008 opinion, the informed consent document of record contains only a description of the first procedure performed on October 30, 1998.  Thus, on remand, all informed consent documentation that was prepared in connection with the October 30, 1998, cardiac catheterization and stenting procedure and angioplasty performed at the San Antonio VAMC must be obtained.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ must contact the VAMC in San Antonio, Texas, and ensure that all consent forms pertaining to the October 30, 1998, cardiac catheterization and the stenting procedure and angioplasty are obtained and associated with the record.  

2.  Schedule the Veteran for a VA examination with a physician in connection with his claim for compensation benefits under the provisions of 38 U.S.C. § 1151.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

The physician is requested to address whether the Veteran suffered additional disability as the result of the October 30, 1998, stenting procedure and/or angioplasty furnished to the Veteran by the San Antonio VAMC.  In doing so, the physician should specifically consider that Veteran's reported symptomatology of chronic fatigue and diagnosis of sleep apnea.  The physician should provide a detailed account of all residuals determined to have resulted from the October 30, 1998, stenting procedure and angioplasty, including whether any myocardial infarction or stroke residuals resulted from the procedures.  If it is determined that no additional disability resulted, the physician should so state.  

The physician is also asked to determine whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the October 30, 1998, procedures.  

The physician should also address whether any additional disability was proximately caused by an event not reasonably foreseeable and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  

The physician must provide the complete rationale for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the physician determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the physician should be undertaken so that a definitive opinion can be obtained.)

3.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist of psychologist.  The examiner should be asked to provide an assessment of the Veteran's mental health picture to specifically determine whether he suffers from depression and, if so, whether the Veteran's the aforementioned myocardial infarction or stroke residuals, if any, caused his depression.  A detailed explanation should be provided to make clear the opinion.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

